DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GREGORY SANDEFUR,
                            Appellant,

                                     v.

RVS CAPITAL, LLC, a Florida limited liability company (as assignee of
FIRST SOUTHERN BANK, a Florida corporation), RIO VISTA SALOON,
    LLC, a Florida limited liability company, and DAVID ZWICK,
                              Appellees.

                               No. 4D19-2383

                              [October 8, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE-13-
006339 (14).

  Michael J. McCormick, Jr., Peter Ticktin, and Kendrick Almaguer of
The Ticktin Law Group, Deerfield Beach, for appellant.

  Stephanie C. Mazzola and Paul O. Lopez of Tripp Scott, P.A., Fort
Lauderdale, for appellee RVS Capital, LLC.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.